In Hopkins v. Hopkins (202 App. Div. 606, 236 N.Y. 545) andMatter of Hall (234 App. Div. 151, 259 N.Y. 637) it was held that no statute of this State entitled an adopted child to inherit from the next of kin of its foster parents. There has been no statutory change in the law as there declared. Any extension thereof must be made by the Legislature.
The order should be affirmed, without costs.
LEHMAN, Ch. J., LOUGHRAN, LEWIS, CONWAY, DESMOND, THACHER and DYE, JJ., concur.
Order affirmed. *Page 61